Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 11-18 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of CHINA 201810440467.6 filed May 9, 2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/21/2021 and 11/6/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 11, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being obvious by Ericsson (NR Re-establishment procedure, R2-1801010, 01-2018).

As per claim 11, Ericsson disclose A User Equipment (UE) (see Figure 5.3.7.1-1, 5.3.7.1-2, UE), comprising: 
a processor (see Figure 5.3.7.1-1, 5.3.7.1-2, UE with a CPU/a processor); and 
a memory (see Figure 5.3.7.1-1, 5.3.7.1-2, UE with memory for storing), wherein the memory stores instructions that cause the processor to: 
transmit a Radio Resource Control (RRC) connection reestablishment request message; receive an RRC connection setup message in response to the RRC connection reestablishment request message (see section 5.3.7.1-1, the UE sends the RRC connection re-establishment request message to the EUTRAN and if the EUTRAN sends an RRC connection re-establishment message to the UE, the UE will newly establish SRB1 and send an RRC connection re-establishment completion message to the EUTRAN on SRB1); 
release radio resources including associated Radio Link Control (RLC) entities, Packet Data Convergence Protocol (PDCP) entities and Service Data Adaptation Protocol (SDAP) for all established radio bearers which do not include a Signaling Radio Bearer 0 (SRB0) (see sections 2-4, for LTE re-establishment, a UE suspending all RBs except for SRB0 when starting up; then, the UE sends an RRC connection re-establishment request message on SRB0. As shown in 5.3.7.1-2, the UE sends the RRC connection re-establishment request message to an EUTRAN, the EUTRAN sends an RRC connection re-establishment rejection message to the UE, and when an RRC connection re-establishment rejection message is returned thereby, the UE will execute an action when leaving the RRC connection state and notify an NAS layer that the RRC connection fails, which will trigger the NAS layer to execute recovery, which comprises newly configuring an RRC connection); and 
RRCConnectionReestabishmentReject the UE will perform actions upon leaving RRC connected state and inform NAS layer about RRC connection failure, this will trigger the NAS layer to perform recovery which includes a new RRC connection setup / an RRC connection reestablishment fallback indication to a Non-Access Stratum (NAS) layer of the UE).

As per claim 13, claim 13 is rejected the same way as claim 11.

As per claim 15, Ericsson disclose A Base Station (see Figure 5.3.7.1-1, 5.3.7.1-2, EUTRAN / a base station) comprising: 
a processor (see Figure 5.3.7.1-1, 5.3.7.1-2, EUTRAN with a CPU / a processor); and 
a memory (see Figure 5.3.7.1-1, 5.3.7.1-2, EUTRAN with memory for storing), wherein the memory stores instructions that cause the processor to: 
receive a Radio Resource Control (RRC) connection reestablishment request message; and transmit an RRC connection setup message in response to the RRC connection reestablishment request message, wherein the RRC connection setup message is information that causes a User Equipment (UE) (see section 5.3.7.1-1, the UE sends the RRC connection re-establishment request message to the EUTRAN and if the EUTRAN sends an RRC connection re-establishment message to the UE, the UE will newly establish SRB1 and send an RRC connection re-establishment completion message to the EUTRAN on SRB1) to: 
release radio resources including associated Radio Link Control (RLC) entities, Packet Data Convergence Protocol (PDCP) entities and Service Data Adaptation Protocol (SDAP) for all established radio bearers which do not include a Signaling Radio Bearer 0 (SRB0) (see sections 2-4, for LTE re-establishment, a UE suspending all RBs except for SRB0 when starting up; then, the UE sends an RRC 
indicate, by an RRC layer, an RRC connection reestablishment fallback indication to a Non-Access Stratum (NAS) layer of the UE (see proposal 3, to enhance NR RRC re­ establishment, the enhancement are completed by: sending a re-establishment message on SRB1; and supporting immediate NAS recovery (RRC connection establishment) in case of RRC re-establishment failure, see also section 3, in case it gets back the RRCConnectionReestabishmentReject  the UE will perform actions upon leaving RRC connected state and inform NAS layer about RRC connection failure, this will trigger the NAS layer to perform recovery which includes a new RRC connection setup / an RRC connection reestablishment fallback indication to a Non-Access Stratum (NAS) layer of the UE).

As per claim 17, claim 17 is rejected the same way as claim 15.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 12, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (NR Re-establishment procedure, R2-1801010, 01-2018), and further in view of Ericsson805 (NR re-establishment, R2-1804805, 04-2018).

As per claim 12, Ericsson disclose the UE according to claim 11.

Ericsson further disclose  wherein the memory stores further instructions that cause the processor to: receive the RRC connection reestablishment fallback indication, by the NAS layer, from the RRC layer (see proposal 3, to enhance NR RRC re­ establishment, the enhancement are completed by: sending a re-establishment message on SRB1; and supporting immediate NAS recovery (RRC connection establishment) in case of RRC re-establishment failure, see also section 3, in case it gets back the RRCConnectionReestabishmentReject the UE will perform actions upon leaving RRC connected state and inform NAS layer about RRC connection failure, this will trigger the NAS layer to perform recovery which includes a new RRC connection setup);

Ericsson however does not explicitly disclose enter into a 5G system Mobility Management idle (5GMM-IDLE) mode; and initiate a registration update procedure or a service request procedure.

Ericsson805 however disclose wherein a memory stores further instructions that cause a processor to: receive the RRC connection reestablishment fallback indication, by the NAS layer, from the RRC layer, enter into a 5G system Mobility Management idle (5GMM-IDLE) mode; and initiate a registration update procedure or a service request procedure (see page 5.3.7, a UE receives an RRC re-establishment, wherein the UE should: stop a timer T301; if the RRCReestablishment comprises masterCellGroup: execute cell group configuration for the received masterCellGroup according to 5.3.5.5; if the RRC re-establishment comprises radioBearerConfig, then the steps comprise: carry out radio bearer configuration according to 5.3.5.6; perform the actions upon going into RRC_IDLE as specified in 5.3.11, the release 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a memory stores further instructions that cause a processor to: receive the RRC connection reestablishment fallback indication, by the NAS layer, from the RRC layer, enter into a 5G system Mobility Management idle (5GMM-IDLE) mode; and initiate a registration update procedure or a service request procedure, as taught by Ericsson805, in the system of Ericsson, so as to re-establish the RRC connection. A UE in RRC_CONNECTED, for which security has been activated, initiate the procedure in order to continue the RRC connection. The connection re­ establishment succeeds if the network is able to find and verify a valid UE context. If the UE context cannot be retrieved, the network initiates the RRC connection establishment procedure according to section 5.3.x. If AS security has not been activated, the UE does not initiate the procedure but instead moves to RRC_IDLE directly, see Ericsson805, see section 5.3.7.1.

As per claim 14, claim 14 is rejected the same way as claim 12.

As per claim 16, Ericsson disclose the Base Station according to claim 15.

Ericsson further disclose wherein the RRC connection reestablishment fallback indication is information that causes the UE to: receive the RRC connection reestablishment fallback indication, by the NAS layer, from the RRC layer (see proposal 3, to enhance NR RRC re­ establishment, the enhancement are completed by: sending a re-establishment message on SRB1; and supporting immediate NAS recovery (RRC connection establishment) in case of RRC re-establishment failure, see also section 3, in case it gets back the RRCConnectionReestabishmentReject  the UE will perform actions upon leaving RRC connected state and inform NAS layer about RRC connection failure, this will trigger the NAS layer to perform recovery which includes a new RRC connection setup); 

Ericsson however does not explicitly disclose enter into a 5G system Mobility Management idle (5GMM-IDLE) mode; and initiate a registration update procedure or a service request procedure.

Ericsson805 however disclose wherein the RRC connection reestablishment fallback indication is information that causes the UE to: receive the RRC connection reestablishment fallback indication, by the NAS layer, from the RRC layer,  enter into a 5G system Mobility Management idle (5GMM-IDLE) mode; and initiate a registration update procedure or a service request procedure (see page 5.3.7, a UE receives an RRC re-establishment, wherein the UE should: stop a timer T301; if the RRCReestablishment comprises masterCellGroup: execute cell group configuration for the received masterCellGroup according to 5.3.5.5; if the RRC re-establishment comprises radioBearerConfig, then the steps comprise: carry out radio bearer configuration according to 5.3.5.6; perform the actions upon going into RRC_IDLE as specified in 5.3.11, the release cause being "other", and end the program; and create an RRCReestablishmentComplete message and submit the message to lower layers for transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the RRC connection reestablishment fallback indication is information that causes the UE to: receive the RRC connection reestablishment fallback indication, by the NAS layer, from the RRC layer,  enter into a 5G system Mobility Management idle (5GMM-IDLE) mode; and initiate a registration update procedure or a service request procedure, as taught by Ericsson805, in the system of Ericsson, so as to re-establish the RRC connection. A UE in RRC_CONNECTED, for which security has been activated, initiate the procedure in order to continue the RRC connection. The connection re­ establishment succeeds if the network is able to find and verify a valid UE context. If the UE context cannot be retrieved, the network initiates the RRC connection establishment procedure according to section 5.3.x. If AS security has not been activated, the UE does not initiate the procedure but instead moves to RRC_IDLE directly, see Ericsson805, see section 5.3.7.1.


As per claim 18, claim 18 is rejected the same way as claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (EP3836729A1) - see para. 0115, FIG. 11 shows a sequence diagram of a method of rejecting a user connection request in the situation shown in FIG. 10 according to an embodiment of the present invention. As shown in FIG. 11, the method comprises: Step 1: The user transmits a connection setup request message/connection resume request message/connection reestablishment request message to the distributed unit; Step 2: The distributed unit transmits a non-UE-associated F1AP message to the central unit. The message may include at least one of the following:The Information related to resource allocation of the distributed unit may be within an information element (such as radioResourceConfigDedicated in 36.331) or multiple information elements .square-solid. a connection setup request message/connection resume request message/connection reestablishment request message received in step 1, also if the connection setup request message/connection resume request message is received in step 2, the message transmitted in step 3 is a connection rejection message, and if the connection reestablishment request message is received in step 2, the message transmitted in step 3 is a connection reestablishment rejection message. Also, Signaling Radio Bearer configuration information, such as an identity of a signaling radio bearer, and/or configuration information of an RLC layer, and/or configuration information of a logical channel, and the like. The signaling radio bearer may be SRB1 in TS36.331 or TS38.331 Step 4: The distributed unit transmits a user context setup failure message to the central unit. The message indicates that the distributed unit does not (cannot or is unwilling to) accept the user connection request).
Kim (US Pub. No.: 2018/0278357) – see para. 0104, 0113, 0120,  “In the RRC Connection Re-establishment on SCG, UE reconfigure SRB1 to sends SCG .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469